DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
		As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
	(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
	(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
	(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
		Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
		Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
		Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a time deinterleaver, a core layer BICM decoder, an enhanced layer symbol extractor, an enhanced layer BICM decoder in claim 1.
		Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
		If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it recites generic placeholders (a time deinterleaver, a core layer BICM decoder, an enhanced layer symbol extractor, an enhanced layer BICM decoder) performing functions (time deinterleaving, restoring core layer data, extracting enhanced layer symbols, restoring enhanced layer data) without reciting sufficient structure to perform the function.
The time deinterleaver, core layer BICM decoder, enhanced layer symbol extractor, and enhanced layer BICM decoder are generic placeholders that do not specify any structure and the specification also does not provide any structure/hardware associated with the claimed time deinterleaver, core layer BICM decoder, enhanced layer symbol extractor, and enhanced layer BICM decoder. Therefore, it is not clear which structure/hardware performs the function of the claimed time deinterleaver, core layer BICM decoder, enhanced layer symbol extractor, and enhanced layer BICM decoder.
		Claims 2-7 depend upon claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1.
		Claims 1 and 8 recite “BICM decoder” but do not define what stands for “BICM”. 
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-2, 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al (US 20160294509 A1, hereinafter referred to as Shin).
		Re claim 1, Shin teaches a broadcast signal reception apparatus (Fig. 50-51, Fig. 53), comprising:
	(i) a time deinterleaver (time deinterleaver, Fig. 50-51) configured to perform time deinterleaving on a received signal corresponding to a broadcast signal frame (time deinterleaving received broadcast signal) (Fig. 50-51, Fig. 53, Par 0558-0563, Par 0575-0577, Par 0591, Par 0597), the broadcast signal frame including a preamble  (signaling information included in the preamble) for signaling time interleaver information corresponding to a time interleaver (signaling information included time interleaving information) (Fig. 52-53, Par 0541-0546, Par 0585, Par 0589, Par 0592, Par 0598);
	(ii) a core layer BICM decoder (first demapping/decoding unit 51040-1, Fig. 51) configured to restore core layer data corresponding to the broadcast signal frame (restoring the core layer signal from the received broadcast signal) (Fig. 50-51, Fig. 53, Par 0574-0579, Par 0590-0593, Par 0597);
	(iii) an enhanced layer symbol extractor (signal divider 51070, Fig. 51) configured to extract enhanced layer symbols by performing cancellation corresponding to restored core layer data (obtaining enhanced layer data by removing core layer data) (Fig. 50-51, Fig. 53, Par 0579-0581, Par 0593-0594, Par 0597); and
	(iv) an enhanced layer BICM decoder (second demapping/decoding unit 51040-2) configured to restore enhanced layer data corresponding to the enhanced layer symbols (decoding/restoring enhanced layer data) (Fig. 50-51, Fig. 53, Par 0581-0582, Par 0593-0597),
	(v) wherein the time interleaver performs time interleaving by using one of a plurality of operation modes (no time interleaving, Convolutional time interleaving, hybrid time interleaving) (Fig. 31, Fig. 52, Par 0217, Par 0323, Par 0444-0446, Par 0472-0475, Par 0585, Par 0589).
		Claim 8 recites a method performing the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claim 2, Shin teaches that the operation modes include a first mode corresponding to no time interleaving (no time interleaving), a second mode for performing a convolutional time interleaving (Convolutional time interleaving) and a third mode for performing a hybrid time interleaving (hybrid time interleaving) (Fig. 31, Fig. 52, Par 0217, Par 0323, Par 0444-0446, Par 0472-0475, Par 0585, Par 0589).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 3, Shin discloses to include a field (PLP-Start, PLP-START-OFFSET, STARTING POSITION  information, PLP_SIZE information) indicating a start position of a first complete FEC block corresponding to a current Physical Layer Pipe (Par 0516, Par 0529-0530, Par 0541-0543). 
Shin does not disclose that the preamble does not include the field indicating the start position of the first FEC block for the third mode/hybrid time interleaving.
Loghin et al (US 20160173233 A1) discloses to include a field (L1D_CTI_fecframe_start) indicating a start position of a first complete FEC block corresponding to a current Physical Layer Pipe for convolutional time interleaver (Par 0096).
 Loghin does not disclose that the preamble does not include the field indicating the start position of the first FEC block for the third mode/Hybrid time interleaving.
		Claims 4-7 depend upon claim 3 and therefore, the allowable subject matter recited in claim 3 is included in claims 4-7. 


















Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/HARUN CHOWDHURY/Examiner, Art Unit 2473